DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, see REMARKS, filed on 12/10/2021, with respect to the rejections of claims 1-21 under 35 U.S.C. 103 as being unpatentable over (CN 106717030 A, English translation, now onwards Alcatel-Lucent), in view of Yang et al., (Pub. No.: US 2016/0381712 A1), and further in view of Wu et al., (International Publication Number: WO 2016/119232 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 10/28/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over (CN 106717030A, English translation, now 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 106717030 A), in view of Wu et al., (International Publication Number: WO 2016/119232 A1).

Regarding Claim 1,	 (Currently amended) Alcatel-Lucent discloses a method, comprising: 
receiving, by a terminal device from a network device, a control channel; (Alcatel-Lucent, Fig. 3, UE 200, page 7-8, Fig. 2, eNB 100, page 7)
 detecting, by the terminal device, the control channel; (Alcatel-Lucent, The UE detects the control channel, page 8-9 Physical downlink control channel (PDCCH) or enhanced physical downlink control channel (E)PDCCH)
determining, by the terminal device (Alcatel-Lucent, Fig. 3, UE 200, page 7-8), a size of a resource for transmitting the control channel by the network device (Alcatel Lucent, Fig. 2, eNB 100, page 7), wherein the control channel carries a first parameter, and the first parameter is used to control transmission of data on a data channel; (Alcatel-Lucent, page 8-9 Physical downlink Control Channel (PDCCH) or enhanced physical downlink control channel (E)PDCCH)
determining, by the terminal device (Alcatel-Lucent, Fig. 3, UE 200, page 7-8), a quantity of times of retransmission of the data channel based on mapping relationships a first mapping relationship and the size of the resource for transmitting the control channel, wherein the mapping relationships map a plurality of control channel resource sizes to a plurality of data channel retransmission numbers, and wherein the mapping relationships include a first mapping relationship is (Alcatel-Lucent, Figs. 5-7, and 9-10 are mapping related, Figs. 3-4 and 8, page 8-12, for coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple EPDCCH.  In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe. (E) sum (being referred to as total polymerization resource (TAR)) of (E)CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
receiving, by the terminal device (Alcatel-Lucent, Fig. 3, UE 200, page 7-8), the data channel based on the quantity of times of retransmission of the data channel.  (Alcatel-Lucent, Figs. 3-4 and 8, page 8-12, for coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E) PDCCH, In the document, R is repeated; Repetition in the time domain will be referred to as AL, will be referred to as the repetition in subframe, (E) sum (being referred to as total polymerization resource (TAR) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
The reference Alcatel-Lucent is not explicit about a size of the resource.
However, Wu discloses about a size of the resource.  (Wu, paragraph [0029] One of the benefits is that size of resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, paragraph [0034] DCI size, under coverage enhancement, single DCI size and maximum aggregation level be used to reduce the number of (E)PDCCH blind decoding, and using the maximum aggregation level also reduce the number of (E)PDCCH repetitions.  One repetition number corresponding to the single DCI size and the maximum aggregation level is semi-statically configured for PDCCH repetitions, Wu is very explicit about DCI, PDCCH (control channel) and PDSCH (Data Channel))
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of reference Alcatel-Lucent prior to the effective filing date of an application of the claimed invention with that of Wu so that teachings on resource size be included in a method.  The motivation to combine the teachings of Wu would enable to reduce the resource size in time domain, reduce times of retransmission, and would increase the coverage.  (Wu, Abstract, [0001]-[0004], [0029], and [0034])
  
Regarding Claim 2,	 (Previously presented) The combination of Alcatel-Lucent and Wu disclose the method according to claim 1, wherein the first mapping relationship is predefined, or obtained by the terminal device (Alcatel-Lucent, Fig. 3, UE 200 page 7-8) by receiving a radio resource control message from the network device (Alcatel-Lucent, Fig. 2, eNB 100, page 7).  (Alcatel-Lucent, Figs. 5-7, and 9-10 are mapping related)
  
Regarding Claim 3,	 (Original) The combination of Alcatel-Lucent and Wu disclose the method according to claim 1, wherein the size of the resource for transmitting the control channel is a quantity of control channel elements used to transmit the control channel.  (Wu, Wu discloses about the size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerization level or referred to as polymerization level (AL), and be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)
 
Regarding Claim 4,	 (Original) The combination of Alcatel-Lucent and Wu disclose the method according to claim 1, wherein the size of the resource for transmitting the control channel is a quantity of times of retransmission of the control channel.  (Wu, Wu discloses about the size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerization level or referred to as polymerization level (AL), and be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)

Regarding Claim 5,	 (Original) The combination of Alcatel-Lucent and Wu disclose the method according to claim 1, wherein the size of the resource for transmitting the control channel is a product of a quantity of control channel elements used to transmit the control channel and a quantity of times of retransmission of the control channel.  (Wu, Wu discloses about the size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerization level or referred to as polymerization level (AL), and be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)
  
Regarding Claim 6,	 (Original) The combination of Alcatel-Lucent and Wu disclose the method according to claim 5, wherein the quantity of control channel elements used to transmit the control channel is greater than 1, and the control channel elements belong to at least one control resource set. (Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE), the number of CCE is referred to as its CCE polymerizations level or referred to as polymerizations level (AL), and 1, 2, 4, or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)
 
Regarding Claim 7,	 (Original) The combination of Alcatel-Lucent and Wu disclose the method according to claim 5, wherein a quantity of times of retransmission of the control channel is a quantity of times of retransmission of the control channel in time domain. (Alcatel-Lucent, Fig. 8, Page 10-12, times of repetitions or retransmission, time domain/time migration and EPDCCH)
 
Regarding Claim 8,	 (Original) The combination of Alcatel-Lucent and Wu disclose the method according to claim 5, wherein a quantity of times of retransmission of the control channel is a quantity of times of retransmission of the control channel in frequency domain. (Alcatel-Lucent, Fig. 8, page 10-12, times of repetitions or retransmission, time domain, and EPDCCH, frequency domain is common knowledge in the art)
 
Regarding Claim 9,	 (Currently amended) Alcatel-Lucent discloses an apparatus, comprising: (Alcatel-Lucent, Fig. 3, UE 200, page 7-8)
a receiver, configured to: (Alcatel-Lucent, Fig. 3, receiver (antenna) 250, page 7-8)
receive a control channel from a network device, wherein the control channel carries a first parameter, and the first parameter is used to control transmission of data on a data channel; and (Alcatel-Lucent, Figs. 3-4, and 8, page 8-12, for coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E) PDCCH, In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe, (E) sum (being referred to as total polymerization resource (TAR) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
at least one processor; and (Alcatel-Lucent, Fig. 3, processor 200, page 8)
a non-transitory computer-readable storage medium storing a program to be executed by the at least one processor, the program including instructions for: (Alcatel-Lucent, Fig. 3, computer readable medium, page 8)
detecting the control channel; and (Alcatel-Lucent, The UE detects the control channel)
determining a size of a resource for transmitting the control channel by the network device (Alcatel Lucent, Fig. 2, eNB 100, page 7); and (Alcatel-Lucent, page 8-9 Physical downlink Control Channel (PDCCH) or enhanced physical downlink control channel (E)PDCCH)
determining a quantity of times of retransmission of the data channel based on mapping relationships a first mapping relationship and the size of the resource for transmitting the control channel, wherein the mapping relationships map a plurality of control channel resource sizes to a plurality of data channel retransmission numbers, and wherein the mapping relationships include a first mapping relationship is between mapping the size of the resource for transmitting the control channel to the quantity of times of retransmission of the data channel; and (Alcatel-Lucent, Figs. 5-7, and 9-10 are mapping related, Figs. 3-4 and 8, page 8-12, for coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple EPDCCH.  In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe. (E) sum (being referred to as total polymerization resource (TAR)) of (E)CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
wherein the receiver (Alcatel-Lucent, Fig. 3, receiver (antenna) 250, page 7-8) is further configured to receive the data channel based on the quantity of times of retransmission of the data channel. (Alcatel-Lucent, Figs. 3-4 and 8, page 8-12, for coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E) PDCCH, In the document, R is repeated; Repetition in the time domain will be referred to as AL, will be referred to as the repetition in subframe, (E) sum (being referred to as total polymerization resource (TAR) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
The reference Alcatel-Lucent is not explicit about a size of the resource.
However, Wu discloses about a size of the resource.  (Wu, paragraph [0029]  One of the benefits is that size of resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, paragraph [0034] DCI size, under coverage enhancement, single DCI size and maximum aggregation level be used to reduce the number of (E)PDCCH blind decoding, and using the maximum aggregation level also reduce the number of (E)PDCCH repetitions.  One repetition number corresponding to the single DCI size and the maximum aggregation level is semi-statically configured for PDCCH repetitions)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of reference Alcatel-Lucent prior to the effective filing date of an application of the claimed invention with that of Wu so that teachings on resource size be included in a method.  The motivation to combine the teachings of Wu would enable to reduce the resource size in time domain, reduce times of retransmission, and would increase the coverage.  (Wu, Abstract, [0001]-[0004], [0029], and [0034])

 Regarding Claim 10,	 (Original) The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 9, wherein the first mapping relationship is predefined.  (Alcatel-Lucent, Figs. 5-7 and 9-10 are mapping related, page 9-12)
  
Regarding Claim 11,	 (Previously presented) The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 9, wherein the receiver is further configured to obtain the first mapping relationship by receiving a radio resource control message from the network device.  (Alcatel-Lucent, Figs. 5-7 and 9-10 are mapping related, page 9-12, Fig. 2, eNB 100, page 7)

Regarding Claim 12,	 (Original) The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 9, wherein the size of the resource for transmitting the control channel is a quantity of control channel elements used to transmit the control channel. (Wu, Wu discloses about the size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerization level or referred to as polymerization level (AL), and be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)
 
Regarding Claim 13,	 (Original) The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 9, wherein the size of the resource for transmitting the control channel is a quantity of times of retransmission of the control channel.  (Wu, Wu discloses about the size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerization level or referred to as polymerization level (AL), and be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)
 
Regarding Claim 14,	 (Original) The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 9, wherein the size of the resource for transmitting the control channel is a product of a quantity of control channel elements used to transmit the control channel and a quantity of times of retransmission of the control channel.  (Wu, Wu discloses about the size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerization level or referred to as polymerization level (AL), and be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)

Regarding Claim 15,	 (Original) The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 14, wherein the quantity of control channel elements used to transmit the control channel is greater than 1, and the control channel elements belong to at least one control resource set. (Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE), the number of CCE is referred to as its CCE polymerizations level or referred to as polymerizations level (AL), and 1, 2, 4, or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)
 
Regarding Claim 16,	(Original) The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 14, wherein the quantity of times of retransmission of the control channel is a quantity of times of retransmission of the control channel in time domain, or a quantity of times of retransmission of the control channel in frequency domain.  (Alcatel-Lucent, Fig. 8, page 10-12, times of repetitions or retransmission, time domain, and EPDCCH, frequency domain is common knowledge in the art)

Regarding Claim 17,	 (Currently amended) Alcatel-Lucent discloses an apparatus, comprising: (Alcatel-Lucent, Fig. 2, eNB 100, page 7, Here the examiner is interpreting an apparatus as BS (eNB))
at least one processor; and (Alcatel-Lucent, Fig. 2, processor 110, page 7)
a non-transitory computer-readable storage medium storing a program to be executed by the at least one processor, the program including instructions for: (Alcatel-Lucent, Fig. 2, computer readable recording medium, page 7)
 determining a size of a resource for transmitting a control channel, wherein the control channel carries a first parameter, the first parameter is used to control transmission of data on a data channel, and a first mapping relationship of mapping relationships exists between the size of the resource for transmitting the control channel and a quantity of times of retransmission of the data channel, wherein the mapping (Alcatel-Lucent, Figs. 5-7, and 9-10 are mapping related, Figs. 3-4 and 8, page 8-12, for coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple EPDCCH.  In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe. (E) sum (being referred to as total polymerization resource (TAR)) of (E)CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
sending the control channel and the data channel. (Alcatel-Lucent, the BS or eNB has a transmitter which transmits the control channel)
The reference Alcatel-Lucent is not explicit about a size of the resource.
However, Wu discloses about a size of the resource.  (Wu, paragraph [0029]  One of the benefits is that size of resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, paragraph [0034] DCI size, under coverage enhancement, single DCI size and maximum aggregation level be used to reduce the number of (E)PDCCH blind decoding, and using the maximum aggregation level also reduce the number of (E)PDCCH repetitions.  One repetition number corresponding to the single DCI size and the maximum aggregation level is semi-statically configured for PDCCH repetitions)
(Wu, Abstract, [0001]-[0004], [0029], and [0034])

 Regarding Claim 18,	 (Original) The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 17, wherein the first mapping relationship is predefined, or the program further includes instructions for notifying a terminal device of the first mapping relationship using a radio resource control message. (Alcatel-Lucent, Figs. 5-7 and 9-10 are mapping related, page 9-12)
 
Regarding Claim 19,	 (Original) The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 17, wherein the size of the resource for transmitting the control channel is a quantity of control channel elements used to transmit the control channel, or a quantity of times of retransmission of the control channel, or a product of the quantity of the control channel elements used to transmit the control channel and the quantity of times of retransmission of the control channel.  (Wu, Wu discloses about the size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerization level or referred to as polymerization level (AL), and be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)

Regarding Claim 20,	 (Original) The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 19, wherein the quantity of the control channel elements used to transmit the control channel is greater than 1, and the control channel elements belong to at least one control resource set. (Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE), the number of CCE is referred to as its CCE polymerizations level or referred to as polymerizations level (AL), and 1, 2, 4, or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)
 
Regarding Claim 21,	 (Previously presented) The combination of Alcatel-Lucent and Wu disclose the method of claim 1, wherein the control channel is a physical downlink control channel (PDCCH), wherein the data channel is a physical downlink shared channel (PDSCH), and wherein the size of the resource for transmitting the control channel is a quantity of control channel elements (CCES) used for carrying the PDCCH. (Wu, Wu discloses about the size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size)
 
Regarding Claim 22,	 (New) The combination of Alcatel-Lucent and Wu disclose the method of claim 1, 
wherein the mapping relationships map each control channel resource size of the plurality of control channel resource sizes to a different data channel retransmission number of the plurality of data channel retransmission numbers, (Alcatel-Lucent, Figs. 5-7 and 9-10 are mapping related, page 9-12)
wherein the plurality of control channel resource sizes are positively mapped to the plurality of data channel retransmission numbers, and (Alcatel-Lucent, page 8-9 Physical downlink Control Channel (PDCCH) or enhanced physical downlink control channel (E)PDCCH, Figs. 5-7 and 9-10, page 9-12, are mapping related, Fig. 8, page 10-12, times of repetitions or retransmission)
wherein the determining the quantity of times of retransmission of the data channel comprises: (Alcatel-Lucent, Fig. 8, page 10-12, times of repetitions or retransmission, time domain, and EPDCCH)
finding, by the terminal device (Alcatel-Lucent, Fig. 3, UE 200, page 7-8), the first mapping relationship from the mapping relationships based on the size of the resource for transmitting the control channel; and (Alcatel-Lucent, Figs. 5-7 and 9-10 are mapping related, page 9-12)
Alcatel-Lucent, Fig. 3, UE 200, page 7-8), the quantity of times of retransmission of the data channel in the first mapping relationship.  (Alcatel-Lucent, Figs. 5-7 and 9-10 are mapping related, page 9-12)
 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463